Citation Nr: 1015097	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  08-19 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for cervical strain at C6-C7.

2.  Entitlement to an initial compensable evaluation for 
Morton's neuroma, right foot, status-post surgery.

3.  Entitlement to service connection for a chronic left foot 
disability, to include residuals of a bunionectomy.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to April 
1984 and from January 2003 to July 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, granted the Veteran 
service connection for cervical strain at C6-C7 (rated 10 
percent disabling from April 3, 2007) and Morton's neuroma, 
right foot, status-post surgery (rated noncompensable from 
April 3, 2007), and denied her claim of entitlement to 
service connection for a chronic left foot disability.

As will be further discussed in the REMAND portion of the 
decision below, the claim of entitlement to service 
connection for a chronic left foot disability (to include 
residuals of a bunionectomy) is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the Veteran and her representative if further action 
is required on their part.


FINDINGS OF FACT

1.  For the period from April 3, 2007 to the present, 
cervical strain at C6-C7 was manifested by subjective 
complaints of pain on use and pain on motion, with forward 
flexion to 45 degrees (limited by onset of pain at 45 degrees 
including after sustained use), with a combined range of 
motion of the cervical spine of no less than 255 degrees 
(including after sustained use), but with no incapacitating 
episodes or abnormal cervical spine contour due to muscle 
spasm.

2.  Morton's neuroma, right foot, status-post surgery, is 
manifested by limitations of use due to painful 
symptomatology that is consistent with moderate injury from 
April 3, 2007.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for cervical strain at C6-C7 have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2009). 

2.  The criteria for an initial 10 percent evaluation for 
Morton's neuroma, right foot, status-post surgery, for the 
period from April 3, 2007 have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, 
Diagnostic Code 5284 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist

The Board notes at the outset that, in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

Generally, the notice requirements of a service connection 
claim have five elements: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  VCAA notice must also: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. 
§ 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  During the 
course of the claim, § 3.159(b) was revised and the 
requirement that VA request that the claimant provide any 
evidence in his or her possession that pertains to the claim 
was removed from the regulation.  

The claims for higher initial ratings now on appeal flow 
downstream from a November 2007 rating decision, which 
initially established service connection for cervical strain 
at C6-C7 and Morton's neuroma, right foot, status-post 
surgery, effective from April 3, 2007, based on the date on 
which the Veteran's original claim for VA compensation for 
these disabilities was received by VA.  See 38 C.F.R. § 3.400 
(2009).  The United States Court of Appeals for Veterans 
Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490- 91 (2006), that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  The Board notes that 
after receiving the Veteran's claim, but prior to its 
adjudication in November 2007, VA provided the Veteran with 
an April 2007 letter whose content complies with the notice 
requirements prescribed by 38 U.S.C. § 5103(a), 38 C.F.R. 
§ 3.159(b), Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005), and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify with respect to the issues of entitlement to 
higher initial evaluations for cervical strain at C6-C7 and 
Morton's neuroma, right foot, status-post surgery, is 
satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the Veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  As the rating issue on 
appeal stems from April 3, 2007, when the Veteran filed her 
claim for service connection for cervical strain at C6-C7 and 
Morton's neuroma, right foot, status-post surgery, the 
relevant time period and evidence that must be addressed in 
the adjudication of the claim encompasses the period from 
April 3, 2007, to the present, in order to allow the Board to 
consider the applicability of staged ratings.  See 38 C.F.R. 
§ 3.400(o)(2) (2009); Fenderson v. West, 12 Vet. App. 119 
(1999).  In this regard, the Board observes that clinical 
records from VA that pertain to the examination of the 
Veteran's right foot and cervical spine for the period 
spanning April 2007 to the present have been obtained and 
associated with the claims file.  In any case, the Veteran 
has not indicated that there are any outstanding relevant 
medical records or other pertinent evidence that must be 
considered in the appeal with respect to the increased rating 
claims on appeal.  The Board has reviewed the pertinent 
examination reports of November 2007 and June 2009 and notes 
that the Veteran's claims file was reviewed by the physicians 
who performed the examinations.  Furthermore, the examiners 
provided adequate discussion of their clinical observations 
and a rationale to support their respective findings and 
conclusions within the context of the Veteran's clinical 
history as contained within her claims file.  The examination 
findings also sufficiently address the level of functional 
loss affecting the Veteran's cervical spine and right foot 
due to pain, pursuant to 38 C.F.R. §§ 4.40, 4.45 (2009), and 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, the November 
2007 and June 2009 VA examinations are deemed to be adequate 
for rating purposes for the right foot and cervical spine 
disabilities at issue.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran in the 
evidentiary development of the initial rating issues decided 
herein, and thus no additional assistance or notification is 
required.  The Veteran has suffered no prejudice that would 
warrant a remand, and her procedural rights have not been 
abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board will therefore proceed with the adjudication of these 
issues on appeal.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the appellant or on her behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The appellant must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2009).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2009).

A thorough evaluation of a musculoskeletal or orthopedic 
disability for rating purposes requires consideration of any 
functional loss due to pain, incoordination, weakness, or 
fatigability.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Thus, an adequate VA examination should 
include medical determinations regarding whether the affected 
joint or joints exhibit pain on use, weakened movement, excess 
fatigability, incoordination, or any other disabling symptom, 
and whether pain could significantly limit functional ability 
during symptomatic flare-ups or when the joint is used 
repeatedly over a period of time.  These determinations 
should, if feasible, be portrayed in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups beyond that clinically demonstrated.

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2009).  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2009); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2009); where there is a question as to which of two 
evaluations applies, assigning the higher of the two where 
the disability picture more nearly approximates the criteria 
for the next higher rating, 38 C.F.R. § 4.7 (2009); and, the 
basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life, 
including employment, 38 C.F.R. § 4.10 (2009).  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

(a.)  Entitlement to an initial evaluation in excess of 10 
percent for cervical strain at C6-C7.

The Veteran's service-connected cervical strain at C6-C7 is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243, which 
provides the following:

The General Rating Formula for Diseases and Injuries of the 
Spine for Diagnostic  Codes 5235 to 5243 provides for the 
rating of disabilities of the spine. The formula includes 
Diagnostic Code 5235 regarding vertebral fracture or 
dislocation.  With or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, the formula 
is as follows:

Unfavorable ankylosis of the entire spine (100 
percent);

Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);

Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);

For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
(20 percent);

For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent). 

38 C.F.R. § 4.71a (2009).  

The formula for rating intervertebral disc syndrome based on 
incapacitating episodes allows for an evaluation of 10 
percent for incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
twelve months.  Assignment of a 20 percent evaluation is for 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past twelve 
months.  Assignment of a 40 percent evaluation is for 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months.  Assignment of a 60 percent evaluation is for 
incapacitating episodes having a total duration of at least 
six weeks during the past twelve months.  38 C.F.R. § 4.71a, 
DC 5243.  For purposes of evaluations under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Note (1).

Degenerative arthritis, including osteoarthritis, established 
by X-ray findings is rated according to limitation of motion 
for the joint or joints involved.  Where limitation of motion 
is noncompensable, an evaluation of 10 percent is assigned 
for each major joint or group of minor joints affected by 
limitation of motion to be combined not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion a 10 percent rating is 
assigned where there is X-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2009).  The 20 percent and 10 percent ratings based on X-ray 
findings, as stated above, will not be combined with ratings 
based on limitation of motion.  38 C.F.R. § 4.71a, DC 5003, 
Note (1).

Evidence pertinent to the period from April 3, 2007 to the 
present include the report of a November 2007, VA orthopedic 
examination, which shows that the Veteran presented 
complaints of daily and constant neck pain, with pain on use 
and associated limitation of motion, with radiating pain down 
her left shoulder and upper extremity, with occasional 
episodic flare-ups of elevated symptomatology occurring every 
1 -2 months and lasting 3 - 7 days, which she controlled by 
monitoring her physical activities.  Treatment included rest 
and non-prescription pain medication.  Functional impairment 
included decreased physical activity and difficulty operating 
a motor vehicle because of reduced ability to turn her head 
to observe traffic patterns.  There was no history of 
hospitalization or surgery for her cervical spine disability.    

Objective examination revealed no muscle atrophy or spasm.  
Guarded motion, tenderness on palpation, and pain with neck 
motion were elicited from the Veteran.  Her posture and head 
position were normal, and no abnormal spinal curvatures were 
observed.  Sensory and reflex examination was normal.  No 
cervical ankylosis was present.  Range of motion tests show 
forward flexion to 45 degrees (with onset of pain at 45 
degrees), backward extension to 45 degrees (with onset of 
pain at 45 degrees), lateral flexion to 40 degrees, 
bilaterally (with onset of pain at 40 degrees, bilaterally), 
and lateral rotation to 60 degrees, bilaterally (with onset 
of pain at 60 degrees, bilaterally), with pain on repetitive 
use but no additional loss of motion beyond the 
aforementioned limits on repetitive use.  (Combined range of 
motion of the cervical spine was 290 degrees.)  Pain after 
repetitive use returned to its baseline level when the 
examination was complete, and no decreased range of motion 
due to pain, weakness, fatigue, or lack of endurance was 
detected.  During flare-ups, she would experience decreased 
mobility which impaired her ability to turn her head to 
observe traffic patterns while driving and to perform 
household projects until the flare-up resolved.   X-rays 
revealed moderate spondylolytic changes at the C6-C7 level 
with disc space narrowing, with the remainder of the cervical 
spine appearing radiographically normal.  The diagnosis was 
cervical strain, C6-C7.

At the time of the November 2007 VA examination, the Veteran 
reported that she was employed part-time as a licensed 
practical nurse (LPN).  The examiner opined that her cervical 
strain had no significant effects on her usual occupation, 
moderate effects on her ability to feed herself and perform 
chores, shopping, and personal hygiene tasks, and severe 
effects only on her ability to engage in physical exercise 
and recreational activities.    

The report of a June 2009, VA orthopedic examination shows 
that the Veteran presented complaints of neck pain when she 
rotated it side to side.  She was employed as an LPN and 
denied losing any time in the prior 12 months because of her 
cervical spine disability.  She stated that she was able to 
perform housework and yardwork, but that if she attempted to 
exercise she would feel a "strain" in her neck.  She 
reported that she did not need to use a cervical collar or 
supportive brace for her neck.  As long as she was sitting 
and looking straight ahead she was relatively comfortable, 
and she denied having any neck pain on flexion and extension.  
The neck pain was occasionally associated with radicular 
symptoms of tingling and numbness in her left arm, but no 
weakness was reported.  She denied experiencing any 
incapacitating episodes.  During the examination interview, 
she was observed moving her head and neck about in a fairly 
animated fashion. 

Objective examination revealed no point tenderness or spasm.  
Range of motion tests show forward flexion to 45 degrees, 
backward extension to 30 degrees, rotation to 45 degrees 
(bilaterally) and lateral flexion to 45 degrees (bilaterally) 
with no complaints of pain.  (These added up to a combined 
range of motion of the cervical spine of 255 degrees.)  The 
diagnosis was degenerative disc disease of the cervical 
spine.  The examiner compared the findings of the June 2006 
examination with the November 2007 examination and did not 
detect any significant change, noting that the Veteran 
herself stated that since she retired from service she 
experienced fewer problems with her neck.  The examiner 
characterized the Veteran's neck symptoms as being only 
minimal. 

Applying the aforementioned facts to the applicable rating 
criteria, the Board finds no basis to allow an initial rating 
higher than 10 percent for the Veteran's cervical strain at 
C6-C7.  The November 2007 and June 2009 examinations 
objectively demonstrate that the Veteran's combined cervical 
range of motion for the period from April 3, 2007 to the 
present was no worse than 255 degrees, which is well within 
the criteria for a 10 percent evaluation under Diagnostic 
Code 5243.  No ankylosis or abnormal spine contour due to 
muscle spasm was present and the cervical strain did not 
produce any incapacitating episodes.  Even considering the 
impairment associated with her cervical disability during 
repetitive use and episodic flare-ups, she did not have the 
requisite level of limitation of motion that would more 
closely approximate the criteria for an evaluation above 10 
percent.  Although the examination reports show that she 
experiences less discomfort if she could avoid moving her 
neck from side to side (lateral rotation), the clinical 
evidence does not indicate that she was unable to do so as 
she was described as being very animated in her head 
movements during the examination interview.  

Therefore, in view of the foregoing discussion, the Veteran's 
claim for an initial evaluation in excess of 10 percent for 
cervical strain at C6-C7 for the period from April 4, 2007 to 
the present must be denied.  Because the evidence is not 
approximately balanced with regard to this time period, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


(b.)  Entitlement to an initial compensable evaluation for 
Morton's neuroma, right foot, status-post surgery.

The Veteran's service-connected Morton's neuroma, right foot, 
status-post surgery, is rated under the criteria contained in 
38 C.F.R. § 4.71a, Diagnostic Code 5284, which provides for a 
10 percent evaluation for moderate residuals of foot 
injuries.  Assignment of a 20 percent rating requires 
moderately severe foot injury residuals.  Assignment of a 30 
percent rating requires severe foot injury residuals.  38 
C.F.R. § 4.71a, Diagnostic Code 5284.  

The VA orthopedic examinations of November 2007 and June 2009 
show that the Veteran was status-post two surgeries on her 
right foot for removal of a Morton's neuroma and to repair 
tendons and bones to straighten some misaligned toes.  She 
presented with subjective complaints of right foot pain, pain 
on use, and cramping at the site of the excised tumor.  
Walking barefoot aggravated her symptoms, which were 
alleviated with rest and massage.  Functionally, she was 
limited to walking distances of no more than a 1/4 mile.  She 
also experienced some problems operating a motor vehicle for 
extended periods because of right foot discomfort using the 
accelerator pedal.  However, no major restrictions in her 
ability to perform her daily routine activities of living 
were demonstrated, and she denied having any hospitalizations 
since the surgeries or lost time from work as an LPN on 
account of her right foot disability.  Her right foot 
problems limited her selection of what shoes she could wear, 
usually supportive athletic-type shoes.  An unusual shoe wear 
pattern was observed.  Objective examination revealed 
tenderness at the ball of her right foot at the site of the 
excised Morton's neuroma, with a well-healed, nontender 
surgical scar.  No muscle atrophy, external skin 
abnormalities, or other outward deformity was observed.  X-
rays revealed no arthritic changes or bony injuries.  She was 
able to walk on her toes and heels without difficulty.  
Neurovascular function of the right foot was normal.

The Board finds that the aforementioned evidence demonstrates 
a disability picture that more closely approximates the 
constellation of impairment represented by the criteria for 
residuals of a foot disability that is moderate, represented 
by subjective complaints of right foot pain which requires 
wearing supportive footwear and which limits her walking 
distance to 1/4 mile and causes discomfort when operating a 
motor vehicle for an extended period of time.  See 38 C.F.R. 
§ 4.7.   Therefore, resolving all doubt in the Veteran's 
favor, the Board concludes that her level of impairment 
associated with her service-connected Morton's neuroma, right 
foot, status-post surgery, has met the criteria for an 
initial 10 percent evaluation under Diagnostic Code 5284, for 
the period commencing on April 3, 2007.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  However, the clinical evidence does not indicate 
that the right foot disability is manifested by symptoms that 
represent moderately severe impairment, such that assignment 
of a 20 percent evaluation is warranted.  The Veteran is not 
restricted from pursuing her vocation as an LPN or from 
performing her daily activities of living, and no regular 
therapy to treat her right foot symptoms are indicated by the 
clinical or lay evidence.

(c.)  Extraschedular consideration
 
The Board finds that there is no evidence of an exceptional 
or unusual disability picture associated with the Veteran's 
service-connected cervical strain at C6-C7 or Morton's 
neuroma, right foot, status-post surgery, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  As 
previously discussed, the clinical evidence establishes that 
the Veteran's service-connected right foot and cervical spine 
disabilities, by themselves, do not produce a greater impact 
on her occupational capacity that renders impractical the 
criteria contemplated by the applicable rating schedule as 
contained in 38 C.F.R. § 4.71a, Diagnostic Codes 5284 and 
5243, respectively.  The November 2007 and June 2009 
examination reports show that the Veteran did not experience 
significant loss of time from work because of her right foot 
and cervical spine disabilities, or that they required 
frequent hospitalization.  The Veteran is also demonstrably 
able to attend to her daily activities of living and operate 
a motor vehicle.  As such, the current state of her 
impairment due to cervical strain at C-6-C7 and Morton's 
neuroma, right foot, status-post surgery, are adequately 
contemplated in the criteria for the respective schedular 
evaluations presently assigned to each for the period from 
April 3, 2007 to the present.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Therefore, the Board is not required 
to discuss the possible application of an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) 
(2009).  See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 
Fisher v. Principi, 4 Vet. App. 53 (1993).


ORDER

An initial evaluation in excess of 10 percent for cervical 
strain at C6-C7 is denied.

An initial 10 percent evaluation for Morton's neuroma, right 
foot, status-post surgery, from April 3, 2007, is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.


REMAND

The Veteran claims entitlement to service connection for 
chronic left foot disability, to include residuals of a 
bunionectomy.  Her service treatment records show that during 
her first period of active service (i.e., January 1980 - 
April 1984), she was treated for painful symptoms associated 
with a left foot bunion.  Army Reserve records indicate that 
she underwent surgery for a bunionectomy in August 1997, 
prior to her second period of active service (i.e., January 
2003 - July 2004).  As previously noted in this decision, her 
service-connected disabilities include Morton's neuroma, 
right foot, status-post surgery.  Although the Veteran has 
been provided with VA examinations that addressed her left 
foot in November 2007 and June 2009, the Board finds that 
these examinations are inadequate for adjudication purposes 
for the reasons that will be further discussed below.    

In the case of Robinson v. Mansfield, 21 Vet. App. 545, 550-
51 (2008), the Court held that VA must discuss all theories 
of entitlement to VA compensation raised in the record, 
either by the claimant or in the medical evidence.  In this 
regard, although the current evidence is sufficient to 
address theories of entitlement to service connection for a 
left foot disability on a direct basis and on the basis of 
aggravation by military service, it is insufficient to 
address entitlement based on a theory of aggravation by a 
service-connected disability.  In this regard, the Board 
notes that 38 C.F.R. § 3.310(b) provides the following:

Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or 
the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service 
connected.  However, VA will not concede that a 
nonservice-connected disease or injury was 
aggravated by a service-connected disease or 
injury unless the baseline level of severity of 
the nonservice-connected disease or injury is 
established by medical evidence created before the 
onset of aggravation or by the earliest medical 
evidence created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of the 
nonservice-connected disease or injury.  The 
rating activity will determine the baseline and 
current levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and determine 
the extent of aggravation by deducting the 
baseline level of severity, as well as any 
increase in severity due to the natural progress 
of the disease, from the current level.

38 C.F.R. § 3.310(b) (2009) (implemented by VA on October 10, 
2006).

The current appeal stems from the Veteran's original claim 
for service connection that was received by VA on April 3, 
2007; as the regulatory provision presented above was 
implemented October 10, 2006, it is thus applicable to the 
present claim.  

The VA examinations of November 2007 and June 2009 indicate 
that the Veteran's feet were both painfully symptomatic with 
use, and show that a bunionectomy was performed on her left 
foot and the service-connected right foot also had additional 
impairment from two prior surgeries for treatment of a 
Morton's neuroma and tendon and skeletal repair to realign 
her toes.  Although an unusual shoe wear pattern was observed 
on examination in November 2007, there was no discussion as 
to whether any alteration in the Veteran's gait or other 
physical accommodation favoring the service-connected right 
foot may result in aggravation of the currently non-service-
connected left foot beyond its natural progress.  The absence 
of a nexus opinion addressing this theory renders the 
November 2007 and June 2009 VA examinations inadequate for 
adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 
447 (2007).  Thus, in view of the aforementioned deficit, the 
Board is presently unable to adjudicate the service 
connection claim on appeal.  A remand is warranted so that an 
addendum from the examining physician who conducted the most 
recent examination in June 2009 may be obtained, in which a 
nexus opinion is provided that addresses the question of 
whether it is at least as likely as not that the Veteran's 
current diagnoses of left foot, status post bunionectomy, was 
aggravated (i.e., worsened beyond the natural progression of 
this diagnosis) by her service-connected Morton's neuroma, 
right foot, status-post surgery.  In this regard, the 
examiner should consult the Veteran's claims file and first 
provide a determination as to the baseline level of 
impairment (if any) of the left foot, status post 
bunionectomy, before the onset of aggravation (if any) by the 
service-connected right foot.   See 38 C.F.R. § 3.310(a), (b) 
(2009); Allen v. Brown, 7 Vet. App. 439 (1995).

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The VA physician who conducted the 
Veteran's VA examination in June 2009 
should be asked to review the Veteran's 
claims folder and then provide an addendum 
opinion addressing the following questions 
(the Veteran may be recalled for further 
examination if deemed necessary):

Is it at least as likely as not that 
the Veteran's residuals of 
bunionectomy, left foot, are aggravated 
(i.e., worsened beyond its natural 
progression) by her service-connected 
Morton's neuroma, right foot, status-
post surgery, as a result of any 
alteration in the Veteran's gait or 
other physical accommodation favoring 
her service-connected right foot?  
Before presenting this opinion, the 
examiner should review the Veteran's 
claims file and determine the baseline 
level of impairment (if any) associated 
with her left foot, status post 
bunionectomy, prior to onset of 
aggravation (if any) by her service-
connected right foot.

The opining physician should provide a 
complete rationale for any addendum 
opinion given without resorting to 
speculation, reconciling any conflicting 
medical opinions rendered.

It would be helpful if the opining 
physician would use the following 
language, as may be appropriate: "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

If the June 2009 VA examiner is not 
available, the Veteran should be scheduled 
for examination with another suitably 
qualified examiner in order to obtain the 
nexus opinion noted above.

2.  If scheduling the Veteran for another 
medical examination is deemed to be 
necessary, the RO should clearly state in 
the examination notification letter sent 
to the Veteran that she is legally 
obligated to report for this examination, 
pursuant to 38 C.F.R. § 3.655 (2009).

3.  After the foregoing development has 
been undertaken, the RO should then 
readjudicate the Veteran's claim for 
service connection for a chronic left foot 
disability, to include residuals of a 
bunionectomy.  If the claim remains 
denied, a supplemental statement of the 
case should be furnished to the Veteran 
and her representative.  After being 
provided with an opportunity to respond, 
the case should be returned to the Board 
if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


